Citation Nr: 1439652	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neck disability, to include as secondary to residuals of a head injury.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This claim was before the Board in March 2012, at which time it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a February 2013 supplemental statement of the case, the claim was remitted to the Board for further appellate review. 

In March 2012, the Board remanded the issue of entitlement to service connection for residuals of a head injury.  While in remand status, the AOJ issued a February 2013 rating decision wherein service connection for migraine headaches as secondary to a head injury was granted and a 30 percent rating was assigned thereto, effective July 23, 2007.  Additionally, in the February 2013 rating decision, service connection was granted for traumatic brain injury and a 10 percent rating was assigned thereto, also effective July 23, 2007.  Consequently, with respect to the Veteran's claim of entitlement to service connection for residuals of a head injury, the Board finds that the February 2013 grants of service connection represent a full grant of benefits sought on appeal.  As such, further review of this is claim is moot.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Reason for Remand:  To obtain a supplemental opinion from a VA examiner/doctor.

In March 2012, the Board remanded the Veteran's above-captioned claim in order to provide him with a VA examination.  Specifically, the Board asked the VA examiner to provide an opinion as to whether any current residuals of a head injury were etiologically related to the Veteran's active duty.  If any, the Board asked the VA examiner to then provide an opinion as to whether it was at least as likely as not that any current neck disability was caused or aggravated by the residuals of a head injury that were determined to be etiologically related to the Veteran's active duty.

While this claim was in remand status, the Veteran was provided a VA examination April 2012.  Further, the AOJ obtained a medical opinion, dated in February 2013.  Subsequent to the April 2012 VA examination and February 2013 medical opinion, service connection was granted for migraine headaches and traumatic brain injury, both as residuals of a head injury.  There was no indication that the Veteran experienced residuals of an in-service head injury beyond migraine headaches and traumatic brain injury.  As such, the service-connected disabilities of migraine headaches and traumatic brain injury are the residuals of a head injury that are etiologically related to the Veteran's active duty.

With respect to the April 2012 VA examiner's opinion, the examiner opined that the Veteran's current neck disability is less likely as not caused or aggravated by the residuals of a head injury.  In support of this opinion, the examiner provided the following rationale:

There is no evidence on his service medical records that [the Veteran] was suffering of [sic] a chronic neck pain right after his head trauma.  His separation exam[ination] is normal for neck pain.  As described on previous [VA examinations], the [m]ost probably cause of his neck condition is a normal process of aging associated with a regular wear and tear on his neck.

The February 2013 medical opinion was rendered by J.W. Murray, M.D.  After a thorough review of the record, Dr. Murray opined that it was his/her medical opinion that the Veteran's neck disability was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the in-service head injury.  In support of this opinion, the doctor provided the following rationale:

[The] Veteran experienced [a] well[-]documented combat injury on [September 30, 1968] from an AK-47 round through his helmet that lacerated his forehead and rendered him unconscious during medevac transport, with subsequent syncopal episode approximately 5 days later after which he was hospitalized when blood from his ear was noted with admission diagnosis of rule out basilar skull fracture....The Veteran suffers from residual memory impairment that has affected his work.

[The] Veteran complained of headaches and stiff neck after being wounded.  However[, he] repeatedly denies any symptoms of headaches or neck pain subsequently through [the] remainder of [his] military service.  No cervical spine films were obtained.  No continuity of symptoms with large break from 1970 until 2007 with no VA or private medical records of headache or neck pain.

No basis, other than normal wear and tear of aging to connect service[-]connected lumbar disc disease, status post laminectomy[,] and cervical spine condition.  No relationship [whatsoever] between cervical spine condition and [posttraumatic stress disorder].

Veteran's credible lay testimony that headaches and neck disorder onset at time of combat injury when wounded in forehead from enemy ground fire on [September 30, 1968].  No evidence in medical records of ongoing neck pain or headaches.  No VA or private medical records of on-going neck pain or headaches until disability claim submitted in July 2007.

As discussed above, in the March 2012 remand, the Board requested that the VA examiner (and/or the doctor rendering the February 2013 medical opinion) to provide an opinion as to whether the Veteran's current neck disability was caused or aggravated by the residuals of a head injury that are etiologically related to his active duty.  The residuals of a head injury that are etiologically related to his active duty were determined to be migraine headaches and traumatic brain injury.  Neither the April 2012 VA examiner nor the doctor rendering the February 2013 medical opinion addressed whether the Veteran's current neck disability was caused or aggravated by his service-connected migraine headaches or traumatic brain injury.  Consequently, the Board finds that the April 2012 VA examination and February 2013 medical opinion are inadequate for purposes of adjudicating the Veteran's claim.  As such, the Board finds that a remand is required in order to obtain a supplemental opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact either the April 2012 VA examiner or the doctor that issued the February 2013 medical opinion in order to obtain a supplemental opinion.  The Veteran's claim file and a copy of this remand must be made available to and reviewed by the examiner/doctor.  Thereafter, the examiner/doctor should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current neck disability was caused or aggravated by (permanently worsened beyond the normal progression of the disorder) the residuals of a head injury that are etiologically related to his active duty.  

The examiner/doctor is advised that the residuals of a head injury that have been determined to be etiologically related to the Veteran's in-service head injury are migraine headaches and traumatic brain injury.

If the examiner/doctor finds that the Veteran's neck disability is aggravated by the residuals of a head injury, the examiner/doctor should quantify the degree of aggravation, if possible.

The phrase at least as likely as not, does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A clear and thorough rationale for all opinions must be provided.

2.  If neither the April 2012 nor the February 2013 doctor is available to render a supplemental opinion, the AOJ must provide the Veteran with a new VA examination.  The claims file and all records must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  Thereafter, the examiner should provide opinions with respect to the questions presented in paragraph 1.

3.  If, and only if, a new VA examination is afforded to the Veteran, the AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

